Per Curiam.
This is a rule to show cause obtained by the defendant why plaintiff’s verdict should not be set aside.
The suit was for recovery of damages resulting from an automobile collision, and the defendant counter-claimed for damages. At the trial it appeared that the defendant’s agent was operating a jitney bus on a public street, and the plaintiff, by its agent, was likewise operating its truck on another street. They collided at the intersection of such streets, under circumstances from which the jury was justified in finding that the plaintiff’s car had the right of way under the Motor Vehicle act. Both cars were badly damaged, and this gives rise to the plaintiff’s claim and the defendant’s counter-claim.
The jury found for the plaintiff for $1,000, and as to defendant’s counter-claim returned a verdict of no cause of action.
*901We think that the court did not err in refusing to grant defendant’s motion for nonsuit, nor in refusing to grant defendant’s motion for direction of a verdict, both of which were grounded upon the alleged contributory negligence of the plaintiff. Nor can we say that the verdict was contrary to the great weight of the evidence.
We cannot say that the verdict of $1,000 was excessive. The damage done to the truck seems to have made it a complete and total wreck. It was never used after the accident and was not worth more than $20 for junk. It had been bought in March, 1924, for $1,000. It was remodeled at a cost of $500 and a body was built for laundry purposes costing $450, so that the total cost of the car to plaintiff was $1,950. This uncontradicted evidence seems to justify the verdict.
The rule will be discharged.